            Case 1:20-cv-04445-CM Document 4 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,

                                 Plaintiff,
                                                                 20-CV-4445 (CM)
                     -against-
                                                                CIVIL JUDGMENT
NEW YORK CITY HOUSING AUTHORITY;
DIVISION OF HUMAN RIGHTS,

                                 Defendants.

         Pursuant to the order issued June 11, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the June 5, 2019 order in

Genao v. Saint Pauls Church, ECF 1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019), the Court

dismisses the complaint without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 11, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
